DETAILED ACTION
This action is responsive to applicant’s communication filed 11/02/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.
Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(d).

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites receiving first feature identification data subsequent to receiving the first group identification data, receiving the first sequence identification data subsequent to receiving the first feature identification data, receiving the expected dialogue data subsequent to receiving the first sequence identification data, and receiving the action data subsequent to receiving the expected dialogue data. However, these limitations are already required by independent claim 1, which recites that a set of graphical elements for receiving a type of data is displayed in response to receiving the previous type of data. The graphical elements for receiving each type of data are therefore displayed subsequent to receiving the previous type of data, so each type of data is received subsequent to the previous type of data.
Claims 19-20 recite the same limitations as claim 16 and are rejected using the same reasoning.
Claim 17 is rejected due to its dependency on claim 16. However, claim 17 is also rejected on its own for failing to further limit the subject matter of the claim upon which it depends. Claim 17 recites receiving first feature identification data in response to receiving the first group identification data, receiving the first sequence identification data in response to receiving the first feature identification data, receiving the expected dialogue data in response to receiving the first sequence identification data, and receiving the action data in response to receiving the expected dialogue data. However, these limitations are already required by independent claim 1, which recites that a set of graphical elements for receiving a type of data is displayed in response to receiving the previous type of data. Each type of data is therefore received in response to receiving the previous type of data.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over ANBAZHAGAN (US 2018/0143967 A1) in view of KSHIRSAGAR (US 2016/0212090 A1) and further in view of ROWLEY (US 2012/0221998 A1).

Regarding Claim 1, ANBAZHAGAN teaches a method for developing at least one dialogue template for an intelligent industrial assistant, comprising: (“Using the programmatic interfaces 125, information about application domains, intents within a given dialog-driven application, resources/services to be used to perform the tasks corresponding to the intents, as well as word strings for dialog steps to identify parameter values for various intents may be specified by application developers in various embodiments.” Paragraph 0025. See Figures 3-4, which show an interface for developing a dialogue template.)
displaying, with at least one processor, a first set of graphical elements of a graphical user interface; (“The application developer may provide an application name using element 304 in the depicted embodiment… The name of the intent (e.g., "Order pizza") may be provided using element 310” Paragraphs 0041-42. See Figure 3, which shows a user interface including graphical elements 304 and 310 for receiving the first group identification data.)
receiving, by the first set of graphical elements of the graphical user interface, first group identification data associated with a first group of features; (“The application developer may provide an application name using element 304 in the depicted embodiment. In some embodiments the developer may explicitly indicate a problem domain for the application (such as "ordering food items" for the example application shown), which may be helpful as a way to organize related applications.” Paragraph 0041. See Figure 3 element 304, which is for defining an identification of an application comprising multiple parameters. Also see element 310 and Paragraph 0042: the intent field is also group identification data, since the group of parameters that are then input are related to the intent. See Figure 4, which shows the page of the interface for inputting a first group of parameters.)
…displaying, with at least one processor, a second set of graphical elements of the graphical user interface; receiving, by the second set of graphical elements of the graphical user interface, first feature identification data associated with a first feature of the first group of features; (“Element 418 may be used to add queries for an optional parameter in the depicted embodiment. The name of the optional parameter may be indicated via element 420, query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraph 0044. Also see Paragraph 0043 and Figure 4: a plurality of feature identifications are defined. For example, in a dialogue template for ordering a pizza, a first feature identification data requiring a size of the pizza is received using interface element 410.)
…displaying, with at least one processor, a third set of graphical elements of the graphical user interface; receiving, by the third set of graphical elements of the graphical user interface, first sequence identification data associated with a first sequence performable by an intelligent industrial assistant based on the first feature; (“For example, in one embodiment the sequence in which parameters and associated queries are specified at application build time may correspond to the sequence in which the parameter values are determined at run time. In another embodiment, the application developer may rearrange the sequence in which parameter values are to be obtained, e.g., by dragging and dropping icons representing the different parameters as discussed below in the context of FIG. 5, or by adding arrows indicating the sequence in which parameter values are to be determined” Paragraph 0045. See Figure 5: a sequence of obtaining the parameters is defined for the dialogue template. Also see Paragraph 0044 and Figure 4, which illustrate receiving a sequence of query statements using elements 414 and 422.)
…displaying, with at least one processor, a fourth set of graphical elements of the graphical user interface; receiving, by the fourth set of graphical elements of the graphical user interface, expected dialogue data associated with expected dialogue of the first sequence; (“Respective examples of three initiation word strings (i.e., word strings that, if spoken by or included in a text message by the end user, would cause the application dialog to be started) may be provided via elements 314, 315 and 317 of the interface 301.” Paragraph 0042. See Figure 3 elements 314-317, which are elements for receiving expected dialogue for initiating the sequence. Also see Paragraph 0044 and Figure 4, which illustrates elements 415 and 425 for receiving expected dialogue data for later queries in the sequence.)
the expected dialogue data comprising parameter data associated with at least one parameter of the expected dialogue data; (“The application developer may use interface element 319 to specify multi-step or single-step dialogs to be used for identifying values of various parameters associated with a given intent… FIG. 4 illustrates an example graphical user interface which may be used to determine parameter values of an intent associated with a dialog-driven application… To add a new required parameter, element 408 may be used. Examples of various query word strings that may be used to elicit a value of the parameter may be entered using elements 413 and 414. Acceptable values for the parameter may be indicated via element 415, and a default value may be indicated via element 417 in the depicted embodiment… query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraphs 0042-44. The expected dialogue data entered by the designer user includes parameter data associated with the intent representative of the expected dialogue of the user. See Figure 4 parameter data 410, 415, and 417.)
…displaying, with at least one processor, a fifth set of graphical elements of the graphical user interface; receiving, by the fifth set of graphical elements of the graphical user interface, action data associated with at least one action of the first sequence; (“After all the parameters that the developer wishes to include with an intent have been specified, in one embodiment the developer may also provide information about one or more resources and/or services to be used to perform the tasks corresponding to the intent” Paragraph 0046. See Figure 4, which illustrates elements 428-429 for receiving action data associated with the sequence. For example, in the dialogue template for ordering a pizza, the action data is a service for ordering the pizza using the parameters received in response to the previous queries.)
and generating, with at least one processor, a first dialogue template based on the first group identification data, the first feature identification data, the first sequence identification data, the expected dialogue data, and the action data. (“The executable representation of the application may be deployed to various execution platforms as desired in one embodiment” Paragraph 0020. “Based on the information provided by the application developers using interfaces 125, including specifications for the potentially multi-step dialogs associated with various parameters of different application intents, executable representations of the corresponding applications may be generated or stored in the depicted embodiment, e.g., at least temporarily in artifact repository 124.” Paragraph 0027. The generated application is a dialogue template containing the received group identification data, feature data, sequence data, expected dialogue, and action data illustrated in Figures 3-5.)
ANBAZHAGAN does not teach that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine.
However, KSHIRSAGAR, which is directed to a dialogue interface between a user device and an industrial machine, teaches that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine (“the conversation module 210 is configured to receive an alert corresponding to a machine 240. The machine 240 can be an industrial machine comprising physical machinery configured to perform industrial operations (e.g., a windmill, a factory machine). The machine 240 can comprise a control unit 245 configured to interface with and control operational and functional components of the machine 240” Paragraph 0040. “In some example embodiments, the notification message can be configured by the conversation module 210 to cause the generation of a command message automatically populated with predetermined content in response to a predetermined user input corresponding to the notification message… The predetermined template can comprise any combination of one or more of an identification of the user 260, an identification of the machine… the command message comprises an instructional command for the machine 240, which can be entered or otherwise provided by the user 260. The predetermined template can comprise a dedicated area within which the user 260 can enter or otherwise provide the instructional command. The instructional command can comprise any set of one or more commands configured to trigger or otherwise cause an operation to be performed by the control unit 245 of the machine 240.” Paragraph 0048-49. Industrial machines are communicated with and controlled using a predetermined template having identifiers of the machines. The predetermined template is also configured with commands for controlling the machines. See Figure 3, which shows an identifier of each machine such as “SRE23786A” as well as a command for the industrial machine such as “Run Diagnostic”.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the dialog-driven application development taught by ANBAZHAGAN by creating the dialog-driven application for control of an industrial machine as taught by KSHIRSAGAR. Since both references teach allowing a user to configure dialog templates for executing a process, the combination would have yielded predictable results. Such an implementation would amount to adapting the graphical user interface taught by ANBAZHAGAN to include fields and parameters associated with the control of an industrial machine and would merely be applying the technical concept to a specific environment. Furthermore, as suggested by KSHIRSAGAR (Paragraph 0086), creating dialogue templates for controlling an industrial machine would improve the efficiency of machine-based processes and systems.
While ANBAZHAGAN teaches displaying first, second, third, fourth, and fifth graphical elements for receiving the data elements from the user, ANBAZHAGAN does not explicitly teach that each next set of graphical elements is displayed in response to receiving the data via the previous set of graphical element. ANBAZHAGAN therefore does not explicitly teach in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
However, ROWLEY, which is directed to graphical application development using a tree design environment, teaches hierarchical input of the data to be received for each step of an application and displaying those steps in response to a selection of a step (“In response to selecting a step, the application development tool provides for automatically moving one or more of the steps, collapsing one or more branches, and expanding one or more other branches of the tree within the available window space without changing the size of the window. After the automatic expanding, collapsing, and moving, the window only shows the selected step and one or more steps before or after the selected step. For example, the graphically content can automatically adjust to the hierarchy view of the selected step.” Paragraph 0094. See Figures 25A-B, which show a views of the steps of a graphically programmed application, with each step depending on the previous step.) 
and teaches creating new steps in response to the data input for a previous step (“After clicking apply, the application development tool automatically generates new empty steps based on the previous step as indicated in Block 140.” Paragraph 0067. See Figure 6, which shows a process for generating the next step of an application, which comprises data to be received, in response to receiving the data of the previous step.)
ROWLEY in view of ANBAZHAGAN and KSHIRSAGAR therefore teaches in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the dialogue-driven application comprising fields for inputting feature identification data, sequence identification data, expected dialogue data, and action data taught by ANBAZHAGAN in view of KSHIRSAGAR by incorporating the method of automatically generating and displaying a next step for a graphically programmed application based on the data received in the previous step, as taught by ROWLEY. Since both references are directed to application development using graphical programming methods, the combination would yield predictable results. Furthermore, as suggested by ROWLEY (Paragraph 0006), such an implementation would enable non-programmer experts to design applications using a simple environment, and automatically generating steps in response to previous steps would save the user time as well as help the user keep track of the workflow (Paragraph 0058).

Regarding Claim 2, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising: adding the first dialogue template to package data for the intelligent industrial assistant; (ANBAZHAGAN, “Information about the target device types may be used to generate one or more executable versions of the application in some embodiments--e.g., one version may be generated for phones and another for voice-controlled assistants, with code for communicating with the appropriate type of device (e.g., with front-end application components resident on the devices) being incorporated in the executable versions” Paragraph 0041. An executable version of the application, or dialogue template, as well as code for communicating with the target device, such as an intelligent industrial assistant, is generated. This is equivalent to adding the generated application to package data for the intelligent assistant.)
and communicating the package data to the intelligent industrial assistant. (ANBAZHAGAN, “From the artifact repository, portions or all of a given executable application may be deployed to selected execution platforms 156 in the depicted embodiment, e.g., in response to a deployment request from the application developer or owner” Paragraph 0027. The application is sent to the industrial assistant using the code for communicating with the assistant described in Paragraph 0041.)

Regarding Claim 3, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising: communicating the first dialogue template to the intelligent industrial assistant, (ANBAZHAGAN, “From the artifact repository, portions or all of a given executable application may be deployed to selected execution platforms 156 in the depicted embodiment, e.g., in response to a deployment request from the application developer or owner” Paragraph 0027. The application is sent to the industrial assistant using the code for communicating with the assistant described in Paragraph 0041.)
wherein the intelligent industrial assistant adds the first dialogue template to package data of the intelligent industrial assistant. (ANBAZHAGAN, “The client-side devices 164 may be provisioned with a lightweight front-end component of the dialog-driven application in some embodiments. For example, in the case of a voice-based assistant device to be used for one or more dialog-driven applications, in one embodiment software and/or hardware that is capable of detecting at least some voice signals may be incorporated in or installed on the client-side devices 164.” Paragraph 0029. The created dialogue template is provided to a voice-based assistant as a lightweight component that is added to the software of the device. The application [dialogue] template would therefore be added to the package data of the voice-based assistant.)

Regarding Claim 4, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising: displaying, with at least one processor, a first view of the graphical user interface, the first view comprising the first set of graphical elements (ANBAZHAGAN, “The application developer may provide an application name using element 304 in the depicted embodiment… The name of the intent (e.g., "Order pizza") may be provided using element 310” Paragraphs 0041-42. See Figure 3, which shows a first view of the user interface including graphical elements 304 and 310 for receiving the first group identification data.)
and the second set of graphical elements (ANBAZHAGAN, “Such an interface may be reached, for example, in one embodiment as a result of an application developer's clicking on an element similar to the "Add intent parameter dialog" element 319 of FIG. 3… Examples of various query word strings that may be used to elicit a value of the parameter may be entered using elements 413 and 414. Acceptable values for the parameter may be indicated via element 415, and a default value may be indicated via element 417 in the depicted embodiment.” Paragraph 0043. See Figure 4, which shows a view of the user interface including elements 410 and 420 for receiving the first feature identification data.)

Regarding Claim 5, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY teaches all the limitations of claim 4, on which claim 5 depends.
ANBAZHAGAN further teaches further comprising: displaying, with at least one processor, a second view of the graphical user interface, the second view comprising the third set of graphical elements (“FIG. 5 illustrates an example of the use of a drag-and-drop operation to arrange the order in which values for parameter values may be determined for a dialog-driven application… the developer may indicate that a value for parameter A is to be determined first in the depicted embodiment… The application developer may use drag-and-drop action 550 to insert the element 518 between the elements 514 and 516” Paragraphs 0047-49. See Figure 5, which shows a second view of the GUI, including graphical elements 512-518 for inputting sequence identification data.)
and a first portion of the fourth set of graphical elements to receive a first  portion of the expected dialogue data, the first portion of the expected dialogue data comprising expected initiating dialogue data associated with at least one phrase for initiating the first sequence (“Respective examples of three initiation word strings (i.e., word strings that, if spoken by or included in a text message by the end user, would cause the application dialog to be started) may be provided via elements 314, 315 and 317 of the interface 301. For example, any of the word sequences "I want a pizza", "I'd like to order a pizza" or "Can I get a pizza delivered?" may be used to activate the application” Paragraph 0042. See Figure 3, which includes elements 314-317 for inputting expected dialogue data for initiating a dialog sequence. The subsequent parameters to be obtained and the order in which they are to be obtained are shown in Figures 4 and 5.)
While ANBAZHAGAN teaches a second view in which sequence identification data is input by the developer and also teaches a fourth set of graphical elements for inputting a portion of expected dialogue comprising initiating dialogue for initiating the sequence, ANBAZHAGAN does not teach presenting the fourth set of graphical elements within the same view as the graphical elements for inputting the sequence. However, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the view presented in Figure 5 of ANBAZHAGAN to include the graphical elements for inputting the expected dialogue for initiating the sequence shown in Figure 3. ANBAZHAGAN teaches at least three views (Figures 3-5), and it would have been obvious to rearrange the elements within the views. The number of views of the GUI for developing the dialog-driven application and what elements are presented in the views amounts to a design choice for one of ordinary skill in the art that would not change the function of the graphical elements for inputting the various parameters of the dialog template.

Regarding Claim 6, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising: displaying, with at least one processor, a third view of the graphical user interface, the third view comprising a second portion of the fourth set of graphical elements to receive a second portion of the expected dialogue data, the second portion of the expected dialogue data comprising the parameter data associated with the at least one parameter of the expected dialogue data (ANBAZHAGAN, “To add a new required parameter, element 408 may be used… Acceptable values for the parameter may be indicated via element 415, and a default value may be indicated via element 417 in the depicted embodiment” Paragraph 0043. See Figure 4, which shows graphical elements 408 for indicating a parameter of expected dialog and graphical elements 415 and 417 for inputting expected response dialogue related to the parameter. For example, when prompted, the user would provide an expected answer corresponding to the values indicated by graphical elements 415 and 417.)
As discussed in the rejection of claim 5, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the GUI to present the graphical elements for inputting the dialogue template data in different views. The number of views of the GUI for developing the dialog-driven application and what elements are presented in the views amounts to a design choice for one of ordinary skill in the art that would not change the function of the graphical elements for inputting the various parameters of the dialog template.

Regarding Claim 7, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches displaying, with at least one processor, a fourth view of the graphical user interface, the fourth view comprising a third portion of the fourth set of graphical elements to receive a third portion of the expected dialogue data, the third portion of the expected dialogue data comprising script data based on the at least one parameter of the expected dialogue data (ANBAZHAGAN, “Examples of various query word strings that may be used to elicit a value of the parameter may be entered using elements 413 and 414… query word strings to be used to request a value for the parameter may be indicated via elements such as 422” Paragraphs 0043-44. See Figure 4, which shows graphical elements 413, 414, and 422 for inputting query strings, or script data, to be provided to the user for obtaining the parameters required by the dialog template.)
 As discussed in the rejection of claim 5, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the GUI to present the graphical elements for inputting the dialogue template data in different views. The number of views of the GUI for developing the dialog-driven application and what elements are presented in the views amounts to a design choice for one of ordinary skill in the art that would not change the function of the graphical elements for inputting the various parameters of the dialog template.

Regarding Claim 8, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising: displaying, with at least one processor, a fifth view of the graphical user interface, the fifth view comprising the fifth set of graphical elements to receive the action data based on the first sequence identification data and the at least one parameter of the expected dialogue data (ANBAZHAGAN, “For example, in the example scenario depicted in FIG. 4, element 427 may be used to initialize a descriptor for a task fulfillment resource. In some embodiments, at least some of the resources used for intent fulfillment tasks may be associated with a network-accessible service. The name of the service may be provided via element 428 in the depicted example, and the identifier of the resource to be used (e.g., a URI) (as well as a set of parameters to be passed to the resource) may be indicated via element 429.” Paragraph 0046. See Figure 4, which shows graphical elements 428 and 429 for inputting the action data for fulfilling the intent of the dialog template based on the required parameters.)
As discussed in the rejection of claim 5, it would have been obvious for a person of ordinary skill in the art at the time of the applicant's invention to modify the GUI to present the graphical elements for inputting the dialogue template data in different views. The number of views of the GUI for developing the dialog-driven application and what elements are presented in the views amounts to a design choice for one of ordinary skill in the art that would not change the function of the graphical elements for inputting the various parameters of the dialog template.

Regarding Claim 10, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches further comprising verifying, with at least one processor, the first dialogue template does not contain errors. (ANBAZHAGAN, “a developer may indicate respective sets of chaining criteria 908 (e.g., criteria 908A, 908B and 908C) corresponding to each intent to the application development service, specifying conditions (if any) which are to be verified before initiating the dialog for the next intent of the chain. Such conditions may be used, for example, to avoid certain combinations of incompatible intents, to avoid repetitions of the same intent dialogs multiple times, and so on” Paragraph 0068. The dialogue template is verified to ensure that there are no errors, such as incompatible intents or repeated dialog. “prior to deploying a given dialog-driven application and making it available for end users, in one embodiment the service may utilize the resource invocation information provided by the application developer to ensure that when the resources are invoked on behalf of end users, meaningful results are returned” Paragraph 0088. The action data of the dialog template is verified to ensure there is no errors in the response that is returned.)

Regarding Claim 11, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY further teaches receiving, with at least one processor, language data associated with at least one language associated with at least one of the group identification data, the feature identification data, the sequence identification data, or a combination thereof. (ANBAZHAGAN, “each lexicon 138 stored in database 136 may comprise a set of words or phrases in a given language (or combination of languages) which are to be used in interactions with application end users to identify parameter values and/or other information needed to perform the tasks associated with the applications” Paragraph 0025. Language data, such as multiple different queries of expected dialogue or multiple different expected answers to queries as illustrated in Figures 3-4, is received for the group identification data, feature identification, and sequence identification. Also see Paragraph 0074, which discusses enhancing a lexicon of expected dialogue before deployment of the dialogue driven application.)

Regarding Claim 14, ANBAZHAGAN teaches a system for developing at least one dialogue template for an intelligent industrial assistant, (“Using the programmatic interfaces 125, information about application domains, intents within a given dialog-driven application, resources/services to be used to perform the tasks corresponding to the intents, as well as word strings for dialog steps to identify parameter values for various intents may be specified by application developers in various embodiments.” Paragraph 0025. See Figures 3-4, which show an interface for developing a dialogue template.)
comprising: at least one processor; and at least one non-transitory computer readable medium comprising instructions to direct the at least one processor to: (See Figure 15 processor 9010 and memory 9020 and Paragraphs 0093 and 0098.)
display a first set of graphical elements of a graphical user interface (“The application developer may provide an application name using element 304 in the depicted embodiment… The name of the intent (e.g., "Order pizza") may be provided using element 310” Paragraphs 0041-42. See Figure 3, which shows a user interface including graphical elements 304 and 310 for receiving the first group identification data.)
receive, by the first set of graphical elements of the graphical user interface, first group identification data associated with a first group of features; (“The application developer may provide an application name using element 304 in the depicted embodiment. In some embodiments the developer may explicitly indicate a problem domain for the application (such as "ordering food items" for the example application shown), which may be helpful as a way to organize related applications.” Paragraph 0041. See Figure 3 element 304, which is for defining an identification of an application comprising multiple parameters. Also see element 310 and Paragraph 0042: the intent field is also group identification data, since the group of parameters that are then input are related to the intent. See Figure 4, which shows the page of the interface for inputting a first group of parameters.)
…display a second set of graphical elements of the graphical user interface; receive, by the second set of graphical elements of the graphical user interface, first feature identification data associated with a first feature of the first group of features; (“Element 418 may be used to add queries for an optional parameter in the depicted embodiment. The name of the optional parameter may be indicated via element 420, query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraph 0044. Also see Paragraph 0043 and Figure 4: a plurality of feature identifications are defined. For example, in a dialogue template for ordering a pizza, a first feature identification data requiring a size of the pizza is received using interface element 410.)
…display a third set of graphical elements of the graphical user interface; receive, by the third set of graphical elements of the graphical user interface, first sequence identification data associated with a first sequence performable by an intelligent industrial assistant based on the first feature; (“For example, in one embodiment the sequence in which parameters and associated queries are specified at application build time may correspond to the sequence in which the parameter values are determined at run time. In another embodiment, the application developer may rearrange the sequence in which parameter values are to be obtained, e.g., by dragging and dropping icons representing the different parameters as discussed below in the context of FIG. 5, or by adding arrows indicating the sequence in which parameter values are to be determined” Paragraph 0045. See Figure 5: a sequence of obtaining the parameters is defined for the dialogue template. Also see Paragraph 0044 and Figure 4, which illustrate receiving a sequence of query statements using elements 414 and 422.)
…display a fourth set of graphical elements of the graphical user interface; receive, by the fourth set of graphical elements of the graphical user interface, expected dialogue data associated with expected dialogue of the first sequence; (“Respective examples of three initiation word strings (i.e., word strings that, if spoken by or included in a text message by the end user, would cause the application dialog to be started) may be provided via elements 314, 315 and 317 of the interface 301.” Paragraph 0042. See Figure 3 elements 314-317, which are elements for receiving expected dialogue for initiating the sequence. Also see Paragraph 0044 and Figure 4, which illustrates elements 415 and 425 for receiving expected dialogue data for later queries in the sequence.)
the expected dialogue data comprising parameter data associated with at least one parameter of the expected dialogue data; (“The application developer may use interface element 319 to specify multi-step or single-step dialogs to be used for identifying values of various parameters associated with a given intent… FIG. 4 illustrates an example graphical user interface which may be used to determine parameter values of an intent associated with a dialog-driven application… To add a new required parameter, element 408 may be used. Examples of various query word strings that may be used to elicit a value of the parameter may be entered using elements 413 and 414. Acceptable values for the parameter may be indicated via element 415, and a default value may be indicated via element 417 in the depicted embodiment… query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraphs 0042-44. The expected dialogue data entered by the designer user includes parameter data associated with the intent representative of the expected dialogue of the user. See Figure 4 parameter data 410, 415, and 417.)
…display a fifth set of graphical elements of the graphical user interface; receive, by the fifth set of graphical elements of the graphical user interface, action data associated with at least one action of the first sequence; (“After all the parameters that the developer wishes to include with an intent have been specified, in one embodiment the developer may also provide information about one or more resources and/or services to be used to perform the tasks corresponding to the intent” Paragraph 0046. See Figure 4, which illustrates elements 428-429 for receiving action data associated with the sequence. For example, in the dialogue template for ordering a pizza, the action data is a service for ordering the pizza using the parameters received in response to the previous queries.)
and generate, with at least one processor, a first dialogue template based on the first group identification data, the first feature identification data, the first sequence identification data, the expected dialogue data, and the action data. (“The executable representation of the application may be deployed to various execution platforms as desired in one embodiment” Paragraph 0020. “Based on the information provided by the application developers using interfaces 125, including specifications for the potentially multi-step dialogs associated with various parameters of different application intents, executable representations of the corresponding applications may be generated or stored in the depicted embodiment, e.g., at least temporarily in artifact repository 124.” Paragraph 0027. The generated application is a dialogue template containing the received group identification data, feature data, sequence data, expected dialogue, and action data illustrated in Figures 3-5.)
ANBAZHAGAN does not teach that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine.
However, KSHIRSAGAR, which is directed to a dialogue interface between a user device and an industrial machine, teaches that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine (“the conversation module 210 is configured to receive an alert corresponding to a machine 240. The machine 240 can be an industrial machine comprising physical machinery configured to perform industrial operations (e.g., a windmill, a factory machine). The machine 240 can comprise a control unit 245 configured to interface with and control operational and functional components of the machine 240” Paragraph 0040. “In some example embodiments, the notification message can be configured by the conversation module 210 to cause the generation of a command message automatically populated with predetermined content in response to a predetermined user input corresponding to the notification message… The predetermined template can comprise any combination of one or more of an identification of the user 260, an identification of the machine… the command message comprises an instructional command for the machine 240, which can be entered or otherwise provided by the user 260. The predetermined template can comprise a dedicated area within which the user 260 can enter or otherwise provide the instructional command. The instructional command can comprise any set of one or more commands configured to trigger or otherwise cause an operation to be performed by the control unit 245 of the machine 240.” Paragraph 0048-49. Industrial machines are communicated with and controlled using a predetermined template having identifiers of the machines. The predetermined template is also configured with commands for controlling the machines. See Figure 3, which shows an identifier of each machine such as “SRE23786A” as well as a command for the industrial machine such as “Run Diagnostic”.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the dialog-driven application development taught by ANBAZHAGAN by creating the dialog-driven application for control of an industrial machine as taught by KSHIRSAGAR. Since both references teach allowing a user to configure dialog templates for executing a process, the combination would have yielded predictable results. Such an implementation would amount to adapting the graphical user interface taught by ANBAZHAGAN to include fields and parameters associated with the control of an industrial machine and would merely be applying the technical concept to a specific environment. Furthermore, as suggested by KSHIRSAGAR (Paragraph 0086), creating dialogue templates for controlling an industrial machine would improve the efficiency of machine-based processes and systems.
While ANBAZHAGAN teaches displaying first, second, third, fourth, and fifth graphical elements for receiving the data elements from the user, ANBAZHAGAN does not explicitly teach that each next set of graphical elements is displayed in response to receiving the data via the previous set of graphical element. ANBAZHAGAN therefore does not explicitly teach in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
However, ROWLEY, which is directed to graphical application development using a tree design environment, teaches hierarchical input of the data to be received for each step of an application and displaying those steps in response to a selection of a step (“In response to selecting a step, the application development tool provides for automatically moving one or more of the steps, collapsing one or more branches, and expanding one or more other branches of the tree within the available window space without changing the size of the window. After the automatic expanding, collapsing, and moving, the window only shows the selected step and one or more steps before or after the selected step. For example, the graphically content can automatically adjust to the hierarchy view of the selected step.” Paragraph 0094. See Figures 25A-B, which show a views of the steps of a graphically programmed application, with each step depending on the previous step.) 
and teaches creating new steps in response to the data input for a previous step (“After clicking apply, the application development tool automatically generates new empty steps based on the previous step as indicated in Block 140.” Paragraph 0067. See Figure 6, which shows a process for generating the next step of an application, which comprises data to be received, in response to receiving the data of the previous step.)
ROWLEY in view of ANBAZHAGAN and KSHIRSAGAR therefore teaches in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the dialogue-driven application comprising fields for inputting feature identification data, sequence identification data, expected dialogue data, and action data taught by ANBAZHAGAN in view of KSHIRSAGAR by incorporating the method of automatically generating and displaying a next step for a graphically programmed application based on the data received in the previous step, as taught by ROWLEY. Since both references are directed to application development using graphical programming methods, the combination would yield predictable results. Furthermore, as suggested by ROWLEY (Paragraph 0006), such an implementation would enable non-programmer experts to design applications using a simple environment, and automatically generating steps in response to previous steps would save the user time as well as help the user keep track of the workflow (Paragraph 0058).

Regarding Claim 15, ANBAZHAGAN teaches a computer program product for developing at least one dialogue template for an intelligent industrial assistant, (“Using the programmatic interfaces 125, information about application domains, intents within a given dialog-driven application, resources/services to be used to perform the tasks corresponding to the intents, as well as word strings for dialog steps to identify parameter values for various intents may be specified by application developers in various embodiments.” Paragraph 0025. See Figures 3-4, which show an interface for developing a dialogue template.)
the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to: (See Figure 15 processor 9010 and memory 9020 and Paragraphs 0093 and 0098.)
display a first set of graphical elements of a graphical user interface; (“The application developer may provide an application name using element 304 in the depicted embodiment… The name of the intent (e.g., "Order pizza") may be provided using element 310” Paragraphs 0041-42. See Figure 3, which shows a user interface including graphical elements 304 and 310 for receiving the first group identification data.)
receive, by the first set of graphical elements of the  graphical user interface, first group identification data associated with a first group of features; (“The application developer may provide an application name using element 304 in the depicted embodiment. In some embodiments the developer may explicitly indicate a problem domain for the application (such as "ordering food items" for the example application shown), which may be helpful as a way to organize related applications.” Paragraph 0041. See Figure 3 element 304, which is for defining an identification of an application comprising multiple parameters. Also see element 310 and Paragraph 0042: the intent field is also group identification data, since the group of parameters that are then input are related to the intent. See Figure 4, which shows the page of the interface for inputting a first group of parameters.)
…display a second set of graphical elements of the graphical user interface; receive, by the second set of graphical elements of the graphical user interface, first feature identification data associated with a first feature of the first group of features; (“Element 418 may be used to add queries for an optional parameter in the depicted embodiment. The name of the optional parameter may be indicated via element 420, query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraph 0044. Also see Paragraph 0043 and Figure 4: a plurality of feature identifications are defined. For example, in a dialogue template for ordering a pizza, a first feature identification data requiring a size of the pizza is received using interface element 410.)
display a third set of graphical elements of the graphical user interface; receive, by the third set of graphical elements of the graphical user interface, first sequence identification data associated with a first sequence performable by an intelligent industrial assistant based on the first feature; (“For example, in one embodiment the sequence in which parameters and associated queries are specified at application build time may correspond to the sequence in which the parameter values are determined at run time. In another embodiment, the application developer may rearrange the sequence in which parameter values are to be obtained, e.g., by dragging and dropping icons representing the different parameters as discussed below in the context of FIG. 5, or by adding arrows indicating the sequence in which parameter values are to be determined” Paragraph 0045. See Figure 5: a sequence of obtaining the parameters is defined for the dialogue template. Also see Paragraph 0044 and Figure 4, which illustrate receiving a sequence of query statements using elements 414 and 422.)
…display a fourth set of graphical elements of the graphical user interface; receive, by the fourth set of graphical elements of the graphical user interface, expected dialogue data associated with expected dialogue of the first sequence; (“Respective examples of three initiation word strings (i.e., word strings that, if spoken by or included in a text message by the end user, would cause the application dialog to be started) may be provided via elements 314, 315 and 317 of the interface 301.” Paragraph 0042. See Figure 3 elements 314-317, which are elements for receiving expected dialogue for initiating the sequence. Also see Paragraph 0044 and Figure 4, which illustrates elements 415 and 425 for receiving expected dialogue data for later queries in the sequence.)
the expected dialogue data comprising parameter data associated with at least one parameter of the expected dialogue data; (“The application developer may use interface element 319 to specify multi-step or single-step dialogs to be used for identifying values of various parameters associated with a given intent… FIG. 4 illustrates an example graphical user interface which may be used to determine parameter values of an intent associated with a dialog-driven application… To add a new required parameter, element 408 may be used. Examples of various query word strings that may be used to elicit a value of the parameter may be entered using elements 413 and 414. Acceptable values for the parameter may be indicated via element 415, and a default value may be indicated via element 417 in the depicted embodiment… query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example” Paragraphs 0042-44. The expected dialogue data entered by the designer user includes parameter data associated with the intent representative of the expected dialogue of the user. See Figure 4 parameter data 410, 415, and 417.)
…display a fifth set of graphical elements of the graphical user interface; receive, by the fifth set of graphical elements of the graphical user interface, action data associated with at least one action of the first sequence; (“After all the parameters that the developer wishes to include with an intent have been specified, in one embodiment the developer may also provide information about one or more resources and/or services to be used to perform the tasks corresponding to the intent” Paragraph 0046. See Figure 4, which illustrates elements 428-429 for receiving action data associated with the sequence. For example, in the dialogue template for ordering a pizza, the action data is a service for ordering the pizza using the parameters received in response to the previous queries.)
and generate, with at least one processor, a first dialogue template based on the first group identification data, the first feature identification data, the first sequence identification data, the expected dialogue data, and the action data. (“The executable representation of the application may be deployed to various execution platforms as desired in one embodiment” Paragraph 0020. “Based on the information provided by the application developers using interfaces 125, including specifications for the potentially multi-step dialogs associated with various parameters of different application intents, executable representations of the corresponding applications may be generated or stored in the depicted embodiment, e.g., at least temporarily in artifact repository 124.” Paragraph 0027. The generated application is a dialogue template containing the received group identification data, feature data, sequence data, expected dialogue, and action data illustrated in Figures 3-5.)
ANBAZHAGAN does not teach that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine.
However, KSHIRSAGAR, which is directed to a dialogue interface between a user device and an industrial machine, teaches that the first group of features are associated with a first industrial machine, the first group identification data comprising at least one identifier of the first industrial machine (“the conversation module 210 is configured to receive an alert corresponding to a machine 240. The machine 240 can be an industrial machine comprising physical machinery configured to perform industrial operations (e.g., a windmill, a factory machine). The machine 240 can comprise a control unit 245 configured to interface with and control operational and functional components of the machine 240” Paragraph 0040. “In some example embodiments, the notification message can be configured by the conversation module 210 to cause the generation of a command message automatically populated with predetermined content in response to a predetermined user input corresponding to the notification message… The predetermined template can comprise any combination of one or more of an identification of the user 260, an identification of the machine… the command message comprises an instructional command for the machine 240, which can be entered or otherwise provided by the user 260. The predetermined template can comprise a dedicated area within which the user 260 can enter or otherwise provide the instructional command. The instructional command can comprise any set of one or more commands configured to trigger or otherwise cause an operation to be performed by the control unit 245 of the machine 240.” Paragraph 0048-49. Industrial machines are communicated with and controlled using a predetermined template having identifiers of the machines. The predetermined template is also configured with commands for controlling the machines. See Figure 3, which shows an identifier of each machine such as “SRE23786A” as well as a command for the industrial machine such as “Run Diagnostic”.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the the dialog-driven application development taught by ANBAZHAGAN by creating the dialog-driven application for control of an industrial machine as taught by KSHIRSAGAR. Since both references teach allowing a user to configure dialog templates for executing a process, the combination would have yielded predictable results. Such an implementation would amount to adapting the graphical user interface taught by ANBAZHAGAN to include fields and parameters associated with the control of an industrial machine and would merely be applying the technical concept to a specific environment. Furthermore, as suggested by KSHIRSAGAR (Paragraph 0086), creating dialogue templates for controlling an industrial machine would improve the efficiency of machine-based processes and systems.
While ANBAZHAGAN teaches displaying first, second, third, fourth, and fifth graphical elements for receiving the data elements from the user, ANBAZHAGAN does not explicitly teach that each next set of graphical elements is displayed in response to receiving the data via the previous set of graphical element. ANBAZHAGAN therefore does not explicitly teach in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
However, ROWLEY, which is directed to graphical application development using a tree design environment, teaches hierarchical input of the data to be received for each step of an application and displaying those steps in response to a selection of a step (“In response to selecting a step, the application development tool provides for automatically moving one or more of the steps, collapsing one or more branches, and expanding one or more other branches of the tree within the available window space without changing the size of the window. After the automatic expanding, collapsing, and moving, the window only shows the selected step and one or more steps before or after the selected step. For example, the graphically content can automatically adjust to the hierarchy view of the selected step.” Paragraph 0094. See Figures 25A-B, which show a views of the steps of a graphically programmed application, with each step depending on the previous step.) 
and teaches creating new steps in response to the data input for a previous step (“After clicking apply, the application development tool automatically generates new empty steps based on the previous step as indicated in Block 140.” Paragraph 0067. See Figure 6, which shows a process for generating the next step of an application, which comprises data to be received, in response to receiving the data of the previous step.)
ROWLEY in view of ANBAZHAGAN and KSHIRSAGAR therefore teaches in response to receiving the first group identification data… in response to receiving the first feature identification data… in response to receiving the first sequence identification data… in response to receiving the expected dialogue data.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the dialogue-driven application comprising fields for inputting feature identification data, sequence identification data, expected dialogue data, and action data taught by ANBAZHAGAN in view of KSHIRSAGAR by incorporating the method of automatically generating and displaying a next step for a graphically programmed application based on the data received in the previous step, as taught by ROWLEY. Since both references are directed to application development using graphical programming methods, the combination would yield predictable results. Furthermore, as suggested by ROWLEY (Paragraph 0006), such an implementation would enable non-programmer experts to design applications using a simple environment, and automatically generating steps in response to previous steps would save the user time as well as help the user keep track of the workflow (Paragraph 0058).

Regarding Claim 16, ANBAZHAGAN in view of KSHIRSAGAR teaches all the limitations of claim 1, on which claim 16 depends.
ANBAZHAGAN further teaches wherein receiving the first feature identification data comprises receiving the first feature identification data subsequent to receiving the first group identification data, (ANBAZHAGAN, See Figure 3, which shows the interface for receiving the first group identification data (element 304). The user can then choose the feature identification data by selecting the element 319, which opens up the interface shown in Figure 4. “The application developer may use interface element 319 to specify multi-step or single-step dialogs to be used for identifying values of various parameters associated with a given intent in one embodiment, as discussed in the context of FIG. 4.” Paragraph 0042.)
wherein receiving the first sequence identification data comprises receiving the first sequence identification data subsequent to receiving the first feature identification data, (ANBAZHAGAN, See Figure 4, which shows the interface for receiving the first feature identification data (element 410, for example), and Figure 5, which shows the interface for subsequently entering the sequence identification data (arrows 513 and 515, which indicate the order of obtaining the parameters). “the application developer may use the interfaces of the application management service to explicitly or implicitly provide input regarding the order in which parameter values are to be ascertained, without having to provide source code which implements the ordering. For example, in one embodiment the sequence in which parameters and associated queries are specified at application build time may correspond to the sequence in which the parameter values are determined at run time.” Paragraph 0045.)
and wherein receiving the action data comprises receiving the action data subsequent to receiving the expected dialogue data. (ANBAZHAGAN, “After all the parameters that the developer wishes to include with an intent have been specified, in one embodiment the developer may also provide information about one or more resources and/or services to be used to perform the tasks corresponding to the intent. For example, in the example scenario depicted in FIG. 4, element 427 may be used to initialize a descriptor for a task fulfillment resource.” Paragraph 0046. See Figure 4, elements 414-417 are for receiving the expected dialogue data. Subsequently, element 427 is for receiving the action data.)
ANBAZHAGAN further teaches receiving the expected dialogue data (Paragraphs 0043-44 and Figure 4: the user enters the expected dialogue answers received from the user in response to the queries presented to the user by the dialogue-driven application.)
and receiving the first sequence identification data (Paragraphs 0047-48 and Figure 5: the user selects an order in which values for parameter values are determined for a dialog-driven application.)
ANBAZHAGAN does not explicitly teach receiving the expected dialogue data subsequent to receiving the first sequence identification data.
However, such an implementation would have been an obvious arrangement of the elements in the interfaces of Figures 4 and 5 of ANBAZHAGAN. This would merely amount to providing the controls to the developer user for indicating the sequence identification data before the fields for entering the expected dialogue data. As taught by ANBAZHAGAN (Paragraph 0047), “The application developer may use the interface 501 to arrange and re-arrange the sequence in which parameter values are to be ascertained, and to provide various other details regarding the multi-step dialog to be used to obtain the values.”
Claim 19 depends from claim 14 and is directed to a system but otherwise recites identical limitations to claim 16. Claim 19 is therefore rejected using the same reasoning described above.
Claim 20 depends from claim 15 and is directed to a computer program product but otherwise recites identical limitations to claim 16. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 17, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY teaches all the limitations of claim 16, on which claim 17 depends.
 ANBAZHAGAN in view of KSHIRSAGAR further teaches receiving the first feature identification data… receiving the first sequence identification data… receiving the expected dialogue data comprises receiving the expected dialogue data… receiving the action data comprises. (See the rejection of claim 16 on Page 29, which refers to Figures 4-5 and Paragraphs 0042-0048 of ANBAZHAGAN and teach receiving each type of data for developing a dialogue-driven application. ANBAZHAGAN further teaches or makes obvious receiving each type of data subsequent to receiving the previous type of data.)
ANBAZHAGAN in view of KSHIRSAGAR does not explicitly teach that each of the types of data are received in response to the previous type of data.
However, ROWLEY, which is directed to graphical application development using a tree design environment, teaches hierarchical input of the data to be received for each step of an application and displaying those steps in response to a selection of a step (“In response to selecting a step, the application development tool provides for automatically moving one or more of the steps, collapsing one or more branches, and expanding one or more other branches of the tree within the available window space without changing the size of the window. After the automatic expanding, collapsing, and moving, the window only shows the selected step and one or more steps before or after the selected step. For example, the graphically content can automatically adjust to the hierarchy view of the selected step.” Paragraph 0094. See Figures 25A-B, which show a views of the steps of a graphically programmed application, with each step depending on the previous step.) 
and teaches creating new steps in response to the data input for a previous step (“After clicking apply, the application development tool automatically generates new empty steps based on the previous step as indicated in Block 140.” Paragraph 0067. See Figure 6, which shows a process for generating the next step of an application, which comprises data to be received, in response to receiving the data of the previous step.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the dialogue-driven application comprising fields for inputting feature identification data, sequence identification data, expected dialogue data, and action data taught by ANBAZHAGAN in view of KSHIRSAGAR by incorporating the method of automatically generating a next step for a graphically programmed application based on the data received in the previous step, as taught by ROWLEY. Since both references are directed to application development using graphical programming methods, the combination would yield predictable results. Furthermore, as suggested by ROWLEY (Paragraph 0006), such an implementation would enable non-programmer experts to design applications using a simple environment, and automatically generating steps in response to previous steps would save the user time as well as help the user keep track of the workflow (Paragraph 0058).

Regarding Claim 18, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY teaches all the limitations of claim 1, on which claim 18 depends.
ANBAZHAGAN in view of KSHIRSAGAR further teaches further comprising: receiving, by the graphical user interface, second sequence identification data associated with a second sequence performable by the intelligent industrial assistant based on the first feature; and receiving, by the graphical user interface, second expected dialogue data associated with second expected dialogue of the second sequence, (ANBAZHAGAN, “The name of the optional parameter may be indicated via element 420, query word strings to be used to request a value for the parameter may be indicated via elements such as 422, and acceptable values for the parameter may be indicated via element 425 in the depicted example. In one embodiment, the application developer may add as many new parameters and the corresponding queries and acceptable values as desired… the application developer may use the interfaces of the application management service to explicitly or implicitly provide input regarding the order in which parameter values are to be ascertained” Paragraphs 0044-45. For a given intent (feature), the user is able to indicate multiple parameters with expected dialogue data and the sequence by which the parameters are elicited from the user and obtained.)
ANBAZHAGAN in view of KSHIRSAGAR does not teach wherein an ending step of the expected dialogue data matches a starting step of the second expected dialogue data to link the first sequence to the second sequence, wherein the first feature comprises a complex feature comprising the first sequence and the second sequence.
However, ROWLEY, which is directed to graphical creation of an application using a tree design environment, teaches wherein an ending step of the expected dialogue data matches a starting step of the second expected dialogue data to link the first sequence to the second sequence, wherein the first feature comprises a complex feature comprising the first sequence and the second sequence (“When a guidance tree leads to a final outcome, the developer can optionally create an end step. The end step is the last step in a guidance tree branch… the end steps provide outcome data that can be used in an embedded guide step… With the application development tool, the developer can also create a step that imports or links to another guidance tree. This step is called an embedded guide step. The advantage of an embedded guide step is that you can design a guidance tree in modules and then connect the guidance trees. The developer can import or link to a guidance tree regardless of whether it is complete, incomplete, published, or unpublished. The potential outcomes of the imported or linked in guidance tree becomes the answers or branches subsequent to the embedded guide step.” Paragraphs 0083-0084. A developer user links the ending of one tree to a step within another tree, which includes a starting step or an intermediate step in the tree. The “embedded guide step” is a complex feature including a first sequence (the imported tree) and a second sequence (the current tree).)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the application development using a dialogue-driven template taught by ANBAZHAGAN in view of KSHIRSAGAR by incorporating the method of linking the ending of a first sequence to a step within another sequence in an application development tool as taught by ROWLEY. Since both references are directed to application development using graphical programming methods, the combination would yield predictable results. Furthermore, as suggested by ROWLEY (Paragraph 0006), such an implementation would enable non-programmer experts to design applications using a simple environment, and the use of embedded guide steps would be advantageous since the designer would be enabled to design the tree in modules and then connect the trees (Paragraph 0084).

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ANBAZHAGAN (US 2018/0143967 A1) in view of KSHIRSAGAR (US 2016/0212090 A1) and further in view of ROWLEY (US 2012/0221998 A1) and GELFENBEYN (US 2017/0116982 A1).

Regarding Claim 9, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY teaches all the limitations of claim 1, on which claim 9 depends.
While ANBAZHAGAN (Paragraph 0076) teaches domains of dialog-driven applications including gaming applications and music application, which would result in a media output, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY does not explicitly teach wherein the action data comprises at least one of an audio output of the intelligent industrial assistant, a media item for display by the intelligent industrial assistant, a tabular list for display by the intelligent industrial assistant, a report template for outputting by the intelligent industrial assistant, a machine interface for accessing by the intelligent industrial assistant, a database interface for accessing by the intelligent industrial assistant, or a combination thereof.
However, GELFENBEYN, which similarly teaches a user interface for creating a dialog-driven application, teaches wherein the action data comprises at least one of an audio output of the intelligent industrial assistant, a media item for display by the intelligent industrial assistant, a tabular list for display by the intelligent industrial assistant, a report template for outputting by the intelligent industrial assistant, a machine interface for accessing by the intelligent industrial assistant, a database interface for accessing by the intelligent industrial assistant, or a combination thereof. (“custom fulfillment may include a request to a website or database to retrieve information (e.g., a forecast, traffic information, and navigation), to perform some operation of a device on which the dialog system interface is running on and the like” Paragraph 0052. A database is accessed by the intelligent assistant. Also see Paragraph 0035, which teaches an audio output and Paragraph 0076, which teaches an audio output and a media item for display by the intelligent assistant.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the dialog-driven application development taught by ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY by incorporating the types of action data taught by GELFENBEYN. Since both references are directed to visual programming for creating dialog templates, the combination would yield predictable results. Since ANBAZHAGAN (Paragraph 0076) teaches that the dialog-driven applications include gaming applications and music applications, it would have been obvious for the action data to include the output of a media item. Furthermore, since ANBAZHAGAN (Paragraph 0024) teaches that the intelligent assistant implementing the dialog-driven application is voice-based, it would have been obvious for the action data to include audio outputs.

Regarding Claim 12, ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY teaches all the limitations of claim 1, on which claim 12 depends. 
While ANBAZHAGAN teaches that execution platforms for the dialog driven applications include virtual or physical servers (Paragraph 0027), ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY does not explicitly teach communicating the first dialogue template to a remote system, wherein the remote system adds the first dialogue template to package data for the intelligent industrial assistant.
However, GELFENBEYN, which similarly teaches a user interface for creating a dialog-driven application, teaches communicating the first dialogue template to a remote system, wherein the remote system adds the first dialogue template to package data for the intelligent industrial assistant. (“Dialog system interfaces can be run by and/or integrated into a wide range of software applications executable by a user device, such as a personal computer or smartphone, or remotely on a server or a computing cloud resource such that the dialog systems are part of a website or a web service.” Paragraph 0036. “interactions between the dialog system interfaces 130 and corresponding custom dialog system engines 120 are occurring via a communications network 150.” Paragraph 0043. If a remote system, such as a server, is running a dialog system, it would have been obvious for the package data of the dialogue template to be added by the remote system. Also see Paragraphs 0038-39.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the deployment of the dialog-driven application to an intelligent assistant taught by ANBAZHAGAN in view of KSHIRSAGAR and ROWLEY by communicating the application to a remote system such as a server which integrates a dialog system as taught by GELFENBEYN. Since both references are directed to visual programming for creating dialog templates, the combination would yield predictable results. Implementing the dialog template directly on the assistant device or implementing the template on a remote server is known in the art and would have been an obvious modification for one of ordinary skill in the art. Such an implementation therefore amounts to a design choice. Furthermore, implementing the dialog template on a remote system would free a client device from using computing resources.

Regarding Claim 13, ANBAZHAGAN in view of KSHIRSAGAR, ROWLEY, and GELFENBEYN further teaches wherein the remote system communicates the package data to the intelligent industrial assistant. (ANBAZHAGAN, “a front-end or end-user-facing component of the application may be deployed to various types of small-footprint devices or components, such as to voice-driven home assistant devices, virtual reality or augmented reality devices, intelligent appliances, smart phones, wearable devices, and the like” Paragraph 0020. “From the artifact repository, portions or all of a given executable application may be deployed to selected execution platforms 156 in the depicted embodiment, e.g., in response to a deployment request from the application developer or owner” Paragraph 0027. The application is sent to the industrial assistant using the code for communicating with the assistant described in Paragraph 0041. It would have been further obvious for the “artifact repository” to be on a remote server and then sent to the intelligent assistant when requested. 
Also see GELFENBEYN, “the interface and engine may include a client-server model, with the two in communication via a network connection” Paragraph 0034. In a client-server model, the package data of the dialog system would be communicated to the industrial assistant by the server.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Hoch (US 2014/0310127 A1) teaches a configurable interactive assistant, including a menu having different views and graphical elements. (Figs. 5-6)
Gelfenbeyn (US 2016/0259767 A1) teaches another embodiment of a reference of the same name used in the above rejections.
Periorellis (US 2018/0090141 A1) teaches creating dialogue templates for a “superbot”. (Fig. 5A, ¶ 23)
Balasubramanian (US 2018/0107461 A1) teaches developing a bot including different views having graphical input elements. (Fig. 15, ¶ 33)
Kannan (US 2018/0129484 A1) teaches a conversational interactive agent development environment with graphical elements and different views for designing a conversation flow. (¶ 35, Figs. 3-5)
Krishnan (US 2019/0138600 A1) teaches a visual bot builder with graphical elements for inputting expected dialogue and desired actions. (Figs. 2-3)
Yao (US 2019/0166069 A1) teaches visual programming of a conversational agent for a device. (Figs. 6-7)
Acampado (US 2019/0266280 A1) teaches a virtual agent builder and deployment tool. (¶ 29)
Banfi (US 10,678,406 B1) teaches a conversational interface design builder with a WYSIWYG editor. (Fig. 3C)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173